Citation Nr: 1801647	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss. 	

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1963 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  

The Veteran was scheduled a hearing with the Board in October 2016.  However, the Veteran withdrew his request for a hearing in August 2016.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not shown to have occurred in service, did not manifest for several years thereafter, and is not related to service.  

2.  The Veteran's tinnitus is not shown to have begun during his military service and is not shown to be either causally or etiologically related to his military service, to include any noise exposure therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131 (2012);  38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131 (2012);  38 C.F.R. § 3.303 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.   The Veteran was also scheduled to testify at a Board hearing, but he withdrew his hearing request. 

The Veteran was also provided with a VA examination in connection to his claims.  Neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. 3.309 (a), therefore 38 C.F.R. § 3.303 (b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

a.  Hearing Loss

It is the Veteran's contention that he sustained hearing loss during service.  In his January 2011 statement, the Veteran asserted that he was exposed to jet engine noise when he worked on the flight lines refueling T38 and T37 jets.  While ear protectors were available, the Veteran claims that its use was never strongly emphasized.  Then, in 1966, he was transferred to Tan Son Nhut Air Base in Vietnam, where he was again exposed to more aircraft engine noise.  

The Veteran submitted a January 2011 letter from his private audiologist, who found that it was more likely that the Veteran's noise induced hearing loss began during service due to his exposure to loud noise from various aircrafts.  The private audiologist detailed that the Veteran has a binaural 20dBHL average high frequency noise induced hearing loss that drops to 80-90dBHL at 4000Hz; word discrimination at 100 percent in both the left and right ear.  The audiologist also added that after the Veteran's separation from service, he worked as an air traffic controller for 22 years and a police dispatcher for 13 years.  

The Veteran's military service record notes that he served in the Supply Squadron and as a basic airman.  It also confirmed his service at the transportation unit at the Tan Son Nhut Air Base in February 1967.  Thus, the Board concedes noise exposure during his service.  

In November 2011, the Veteran underwent a VA audiology examination.  His puretone thresholds in decibels were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
15
10
50
60
LEFT
10
10
25
40

Speech audiometry revealed speech recognition of 100 percent in both ears.  The examiner found that the Veteran exhibited sensorineural hearing loss in both ears, but no signs of significant change in hearing threshold.  

The examiner opined that the Veteran's bilateral hearing loss is less likely than not related to his service.  After review of the Veteran's file, examiner acknowledged the Veteran's duty as part of the fuel supply outfit, where he was exposed to engine noise and artillery.  The Veteran's separation examination in October 1967 revealed that his hearing was within normal limits, with no significant shift in thresholds.  Post service, the Veteran was also exposed to some level of noise when he worked as an air traffic controller for 27 years, in landscaping for 6 years, and as a police dispatcher for 13 years.  

The Veteran completed an audiogram in 1981 for work, which revealed that his hearing was within normal limits.  Subsequent audiograms in April 1986, May 1988, and May 1989 also documented hearing within normal limits.  It was in April 1990 when moderate hearing loss was noted in his right ear and mild hearing loss in his left ear.  The hearing loss was confirmed in April 1993.  With no complaints or documentation relating to hearing loss for more than two decades after separation from service, the examiner found no relationship between the Veteran's service and his hearing loss.  The examiner also cited to a report by the Institute of Medicine which states that there is no scientific basis for the existence of delayed-onset of hearing loss.  Therefore, it is more likely that the Veteran's progression of hearing loss is due to post service occupational noise exposure, recreational noise exposure, and age.  

Other than the January 2011 private opinion, the record does not contain evidence supporting a nexus between the Veteran's hearing loss and his service besides the Veteran's own testimony.  He is considered competent to describe his perception of diminished hearing acuity because lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  He is also not competent to offer an opinion concerning the etiology of his hearing loss because such question is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, hearing tests years after service showed hearing within normal limits, suggesting that the Veteran did not have hearing loss at time of separation from service.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's hearing loss.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

The January 2011 private opinion, however, fails to provide adequate rationale linking the Veteran's hearing loss to his service.  It failed to explain why hearing loss did not manifest for many years after service, as evidenced by the normal hearing tests that were conducted more than a decade after separation from service.  The private audiologist also did not address the several audiograms documenting normal hearing subsequent to his separation from the military, including the Veteran's separation examination in 1967.  He also failed to address the absence of a shift in hearing acuity during service.  Such audiometry results are contrary to the Veteran's assertion that military noise exposure was a direct cause to his hearing loss.  

Contrary to the January 2011 private opinion, the VA examiner provided a full rationale for his conclusion, which addressed the delayed onset of hearing loss.  In that report, the examiner concluded that the Veteran's hearing loss is more likely attributable to his age and post service occupation, based on the fact that there was no in service shift in hearing acuity, no hearing loss at separation physical, and no hearing loss on audiometric testing more than a decade removed from service.  Given the more extensive rationale, the Board assigns the November 2011 VA examination report more probative weight.  When this is done, the weight of the competent evidence is against the Veteran's claim, and it is denied. 

b.  Tinnitus

The Veteran asserted in a January 2013 statement that his tinnitus is related to his hearing loss.  However, since the Veteran is not service connected for his hearing loss, the claim for tinnitus, secondary to hearing loss is not warranted.  

While the Veteran's tinnitus may be service connected on a direct basis, the evidence of record does not support such grant.  His tinnitus was noted by both his private audiologist and the VA examiner.  The January 2011 private opinion indicated that the Veteran's tinnitus fluctuates in loudness.  The opinion however, does not address the etiology of the tinnitus.  In contrast, during the November 2011 VA examination, the Veteran told the examiner that his tinnitus began 3 to 4 years earlier and that it was rated a 2 on a severity scale, with 5 being intolerable.  The examiner opined that it is less likely than not related to his military service.  Like his hearing loss, the examiner indicated there is no scientific basis to explain the existence of delayed onset of tinnitus.  Furthermore, the Veteran's service treatment records, particularly his separation examination reported no complaints relating to tinnitus.  After service, the Veteran underwent multiple audiograms, none of which noted a complaint relating to tinnitus.  

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds that the Veteran's statements are credible.  But, while the Veteran is competent to report tinnitus, his own statements indicate that it did not manifest until approximately 4 decades after service.  The only medical opinion of record to address the etiology of the Veteran's tinnitus found that it was less likely than not that it was the result of the Veteran's military noise exposure.  With no evidence supporting that it manifested within one year of service and the weight of the medical evidence against a service nexus, the claim for tinnitus is denied.  


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


